ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
Caddell Construction Co. (DE), LLC        )         ASBCA No. 62198-992
                                          )
Under Contract No. N69450-14-C-1756 )

APPEARANCE FOR THE PETITIONER:                      Brian Stewart, Esq.
                                                    .Counsel

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jens en, Esq.
                                                     Navy Chief Trial Attorney
                                                    Julie C. Riggieri, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       On September 25, 2019, Caddell Construction Co. (DE), LLC filed a request
under Board Rule l(a)(5) for an order directing the contracting officer to render a
decision on its claim. By Order dated September 27, 2019, the Board directed the
government to either show cause why such an Order should not be issued or indicate
when the contracting officer would issue a decision. By letter dated November 5, 2019,
government counsel informed the Board that the contracting officer had issued a final
decision and included a copy of the final decision dated October 31 , 2019.

       Accordingly, this petition is dismissed as moot.

       Dated: November 19, 2019




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD
                                                      ~
                                                  J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 62198-992, Petition of
Caddell Construction Co. (DE) LLC, rendered in conformance with the Board' s Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2